 Case 16-21646       Doc 69     Filed 04/18/19      Entered 04/18/19 15:13:16         Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                    Hartford Division

 IN RE:                                            : CHAPTER 13
 LURETHA L. EDWARDS                                : CASE NO. 16-21646-JJT-13
                                                   : April 18, 2019
          Debtor(s)
         MOTION TO DISMISS CASE FOR FAILURE TO MAKE PLAN PAYMENTS

        Roberta Napolitano, Chapter 13 Standing Trustee, (“Trustee”) represents that the above-
captioned Debtor (“Debtor”) has failed to properly prosecute this bankruptcy case in one or more
of the following respects. The Trustee seeks dismissal of the case for cause pursuant to 11 U.S.C.
Section 1307(c) based on the deficiencies indicated below.

1. I reviewed the files and records of the office of the Standing Chapter 13 Trustee for the District
   of Connecticut made and kept in the usual and ordinary course of its business. The records on
   were made at or near the time of the events they record by someone with knowledge of the
   events they record.

2.   I rely on those records in making the following statements.

3. The Court confirmed the Debtor’s Fourth Amended Plan (ECF #58, the “Plan”) on September
   29, 2017. The Debtor was ordered to remit $774.00 monthly starting October 7, 2017 for a
   period of 60 months.

4. The Debtor is in default under the terms of the Plan. The Debtor should have paid a total of
   $23,514.00. To date, the Debtor is overdue in the amount of $3,366.00. Receipt schedule is
   attached.

5. The Trustee has received total payments of $20,148.00, including pre-confirmation payments.
   The last payment was received by the Trustee on January 17, 2019.

    I declare under penalty of perjury that the information contained in the foregoing numbered
paragraphs is true and correct. Executed on April 18, 2019.

6. The Debtor must also make payments under the Plan as they become due after today’s date.

        Wherefore, the Trustee requests that the court dismiss the case.
                                      /s/Roberta Napolitano__
                                      Roberta Napolitano, tr08378
                                      Chapter 13 Standing Trustee
                                      10 Columbus Blvd., 6th Floor
                                      Hartford, CT 06106
                                      Tel: (860) 278-9410 Fax: (860) 527-6185
                                      Email: rnapolitano@ch13rn.com
Case 16-21646       Doc 69     Filed 04/18/19     Entered 04/18/19 15:13:16         Page 2 of 4




                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF CONNECTICUT
                                   Hartford Division

IN RE:                                            : CHAPTER 13
LURETHA L. EDWARDS                                : CASE NO. 16-21646-JJT-13
                                                  : April 18, 2019
        Debtor(s)

                                CERTIFICATE OF SERVICE

       In accordance with the applicable provisions of the Federal Rules of Bankruptcy
Procedure, 2002 and 7004, the undersigned certifies that on the date set forth above, the
following documents were served on the U.S. Trustee and all appearing parties via the
court’s electronic filing system, or by first class mail on the parties listed in section 2 below:

      1. Documents Served: Motion to Dismiss Case and proposed Order thereon

      2. Parties Served Via First Class Mail:
         Debtor:
         LURETHA L. EDWARDS
         40 CLEVELAND AVENUE
         HARTFORD, CT 06120

      3. Parties Served Electronically Include:
         Debtor’s Attorney: JONATHAN G. COHEN, ESQ.
         Email: jgcohen@yahoo.com

          Office of the United States Trustee, Kim McCabe, Assistant United States
          Trustee, Email: ustpregion02.nh.ecf@usdoj.gov

                                             /s/Roberta Napolitano
                                             Roberta Napolitano, tr08378
                                             Chapter 13 Standing Trustee
 Case 16-21646       Doc 69     Filed 04/18/19    Entered 04/18/19 15:13:16         Page 3 of 4



                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                    Hartford Division

 IN RE:                                           : CHAPTER 13
 LURETHA L. EDWARDS                               : CASE NO. 16-21646-JJT-13
                                                  :
         Debtor(s)



                         ORDER DISMISSING CASE UNDER CHAPTER 13

       A Trustee’s Motion to Dismiss the above referenced case pursuant to 11 U.S.C. Section
1307(c) having been filed with the court, after notice and hearing, see 11 U.S.C. Section 102(1),
it is ORDERED that the motion is GRANTED and the case is DISMISSED WITHOUT
PREJUDICE.
                             Case 16-21646     Doc 69     Filed 04/18/19   Entered 04/18/19 15:13:16       Page 4 of 4
 Receipts and Refunds                                             Case Number: 1621646
 through 04/18/2019                                                   Debtor:   EDWARDS, LURETHA L.
   Date:       Period      Transaction Type             Source:        Check/MO#         Funds In   Funds Out
01/17/2019     01/2019 Receipt                Money Order              108144707430        750.00         0.00
12/17/2018     12/2018 Receipt                Money Order              108308311826        750.00         0.00
11/15/2018     11/2018 Receipt                Money Order              24793549830         750.00         0.00
10/09/2018     10/2018 Receipt                Money Order              10830828636         750.00         0.00
09/07/2018     09/2018 Receipt                Money Order              107433057798        750.00         0.00
08/13/2018     08/2018 Receipt                Money Order              17790570081         750.00         0.00
07/12/2018     07/2018 Receipt                Money Order              107433031079        750.00         0.00
05/16/2018     05/2018 Receipt                Money Order              107433004448        750.00         0.00
04/09/2018     04/2018 Receipt                107977{126:33}           936704              750.00         0.00
03/20/2018     03/2018 Receipt                107977{907:1}            928751              750.00         0.00
02/12/2018     02/2018 Receipt                107977{131:27}           912603              750.00         0.00
01/31/2018     01/2018 Receipt                107977{213:24}           899293              750.00         0.00
12/11/2017     12/2017 Receipt                107817{907:2}            237990              780.00         0.00
11/16/2017     11/2017 Receipt                107817{905:2}            227530              780.00         0.00
10/13/2017     10/2017 Receipt                107817{149:51}           207553              780.00         0.00
09/11/2017     09/2017 Receipt                107817{903:3}            194452              740.00         0.00
08/11/2017     08/2017 Receipt                107817{903:1}            180713              780.00         0.00
07/11/2017     07/2017 Receipt                107737{902:3}            892724              940.00         0.00
06/13/2017     06/2017 Receipt                {904:2}                  80100               940.00         0.00
05/09/2017     05/2017 Receipt                {125:12}                 63951               940.00         0.00
04/11/2017     04/2017 Receipt                {906:2}                  52357               934.00         0.00
03/20/2017     03/2017 Receipt                {156:2}                  215189              934.00         0.00
02/10/2017     02/2017 Receipt                {128:45}                 155301              650.00         0.00
01/10/2017     01/2017 Receipt                {124:42}                 142300              650.00         0.00
12/07/2016     12/2016 Receipt                {122:39}                 126338              650.00         0.00
11/08/2016     11/2016 Receipt                {125:9}                  107506              650.00         0.00
    Paid This Period: 20,148.00                                                         20,148.00         0.00




Page 1 of 1                                                                           Date Printed 4/18/2019
